TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00729-CR




                                 Jorge Mendoza, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee




                  FROM THE 426TH DISTRICT COURT OF BELL COUNTY
                  NO. 64,862, JUDGE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jorge Mendoza, Jr. seeks to appeal his 2010 final judgments of

conviction on two felony counts of indecency with a child by sexual contact. See Tex. Penal

Code § 22.011. This Court affirmed those convictions in 2013. Mendoza v. State, 03-10-00344-

CR, 2013 Tex. App. LEXIS 6698, at *11 (Tex. App.—Austin May 24, 2013, pet. ref’d)

(mem. op., not designated for publication). Mendoza’s notice of appeal filed October 4, 2019,

states that he is seeking an out-of-time appeal for an “illegal” and “void” conviction.

               However, the proper vehicle for seeking an out-of-time appeal is a writ of habeas

corpus from the Texas Court of Criminal Appeals.          Portley v. State, 89 S.W.3d 188, 189

(Tex. App.—Texarkana 2002, no pet.); see Tex. Code Crim. Proc. art. 11.07. This Court has no

jurisdiction to grant such habeas-corpus relief from a final felony conviction. See Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483

(Tex. Crim. App. 1995) (“Jurisdiction to grant post conviction habeas corpus relief on a final

felony conviction rests exclusively with this Court.”); Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (“We are the only court with jurisdiction in final

post-conviction felony proceedings.”); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App.

1985) (“It is well established that only the Court of Criminal Appeals possesses the authority to

grant relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction.”).

                 Accordingly, we dismiss the appeal for want of jurisdiction.



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: October 17, 2019

Do Not Publish




                                                  2